OoRRigan, J.,
concurring. Although I concur in the judgment and the opinion of the majority, I am of the view that disposition of this cause requires additional comment.
A reading of the majority opinion reveals that this case forges no new principle of law but adheres to one consistently applied by this court in the past.
It is axiomatic that: “Decisions of a court of last resort are to be regarded as law and should be followed by inferior courts, whatever the view of the latter may be as io their correctness, until they have been reversed or overruled * * V’ 21 Corpus Juris Secundum 343, Courts, Section 197.13
The foregoing rule has been recognized and followed in numerous cases by our courts. See the cases cited in 14 Ohio Jurisprudence 2d 653, Courts, Section 224. It should have been followed by the Court of Appeals here.
Instead, the majority of the Court of Appeals chose to ignore the well known precedents established by this court on the question of sovereign immunity and to flout the legal doctrine of stare decisis et non quieta movere — to stand by the precedents and not disturb established principles. That majority unsettled the stability of Ohio law on sovereign immunity with the widespread publicity given to their misleading, unwarranted and erroneous opinion and judgment in newspapers, magazines, law journals, legal periodicals, and in other news media.
*149Attention should also be directed to Canon 20 of the Canons of Judicial Ethics adopted by the Supreme Court of Ohio on January 27, 1954, recorded in 176 Ohio St. lxxvii, and binding upon the judiciary of this state. That canon reads:
“Canon 20. Influence of decisions upon the development of the law.
“A judge should be mindful that his duty is the application of general law to particular instances, that ours is a government of laws and not of men, and that he violates his duty as a minister of justice under such a system if he seeks to do what he may personally consider substantial justice in a particular case and disregards the general laio as he Tcnows it to be binding on him. Such action may become a precedent unsettling accepted principles and may have detrimental consequences beyond the immediate controversy. He should administer his office with a due regard to the integrity of the system of the law itself, remembering that he is not a depositary of arbitrary power, but a judge under the sanction of law.” (Emphasis added.)

The author of the Court of Appeals majority opinion in this case was fully cognizant of this established principle of law as evidenced by his concurring opinion in Fell v. Bureau of Motor Vehicles (1972), 30 Ohio App. 2d 151, 164.